Citation Nr: 0206014	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  99-15 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	Dennis C. Galarowicz, Attorney 
at Law


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970 and from June 1980 to November 1988.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an April 1998 rating decision by the Roanoke, Virginia 
RO. 


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  October 1997 pulmonary function tests revealed an FEV-1 
percentage of 78.3 after a standard study, and a DLCO 
percentage of 66.5.

3.  August 1999 pulmonary function tests revealed FEV-1/FVC 
percentages of 78.9 before bronchodilator and 71.7 after 
bronchodilator.


CONCLUSION OF LAW

The criteria for a compensable rating of 10 percent, for 
residuals of spontaneous pneumothoraces, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.321(b)(1), 4.1, 4.2, 4.3, 4.7, and 4.97; Diagnostic 
Codes 6603, 6604, 6843 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A March 1997 VA treatment record shows the veteran had 
complaints of pain and shortness of breath aggravated by 
movement and talking.  Upon examination, the veteran's head, 
eyes, ears, nose, and throat were unremarkable and the lungs 
were clear.  The examiner diagnosed the veteran with small 
apical pneumothorax.

A July 1997 VA radiology report revealed evidence of a 
previous left upper lobe surgery, a left basilar pleural 
scar, and no acute process or interval change.

In August 1997, the veteran underwent surgery at the Sentara 
Hampton General Hospital.  The procedure included a right 
video-assisted thoracoscopy, resection of the apex of the 
right lung, cauterization of emphysematous blebs of the right 
middle lobe, biopsy of the pleural plaque, and "chemical" 
pleurodesis with doxycycline.  Postoperative diagnosis 
included recurrent pneumothoraces.  A surgical pathology 
report diagnosed chronic fibrous pneumonitis of the right 
apical, severe chronic fibrous pleuritis of the right apical, 
pulmonary emphysema of the right apical, and right pleural 
plaque.  Upon discharge, final diagnosis included recurrent 
pneumothoraces.

In September 1997, the veteran underwent a VA examination.  
The veteran had complaints of sharp chest pains when climbing 
stairs and with deep breathing.  Examination of the lungs 
revealed normal breath sounds posteriorly in the left lower 
lobe, but other regions appeared to have diminished breath 
sounds.  Angiotensin coverting enzyme, rheumatoid factor ANA, 
and antineutrophil cytoplasmic antibody were negative.  The 
examiner reported that the pneumothorax was not active, but 
diminished lung volume may cause respiratory insufficiency of 
a mild degree of exertion.  X-rays revealed mild 
hyperinflation, evidencing the previous surgery, a normal 
heart, and surgical clips in both upper lung fields.  
Diagnosis included chest pain related to the veteran's 
pleurodesis. 

Pulmonary function tests, dated October 1997, revealed mild 
obstruction, carbon monoxide measurement revealed a moderate 
gas exchange defect, and spirometry showed deterioration of 
the flow with a worsening of obstruction since May 1997.  Gas 
exchange remained unchanged since May 1997 and bronchodilator 
inhalation did not improve airflow.  Specifically, after a 
standard study, FEV-1 was 78.3 percent and after 
bronchodilator FEV-1 was 82.7 percent.  DLCO was 66.5 
percent.

In April 1998, the RO granted the veteran a 100 percent 
disabling rating effective March 8, 1997 assigned for a 
three-month period following a total spontaneous 
pneumothorax.  After the three-month period, the veteran's 
evaluation was based on the residuals of the spontaneous 
pneumothorax, and as such, the RO decreased the 100 percent 
evaluation to a noncompensable rating for residuals of the 
spontaneous pneumothorax pursuant to Diagnostic Code 6843, 
Note 2.

In August 1999, the veteran underwent an examination by QTC 
Medical Services.  The veteran had complaints of shortness of 
breath, fatigue, frequent numbness in the center of his 
chest, and mucous congestion requiring frequent bedrest.  The 
veteran's head, ears, eyes, nose and throat were normal.  The 
neck was supple, the thyroid was not palpable, trachea was 
midline, and the jugular venous pressure was not elevated.  
Lymph nodes were not palpable in the neck, chest, and 
inguinal region or in the extremities.  As to the veteran's 
heart, the apex beat was in the 5th intercostal space in the 
mid-clavicular line and there was a regular rate and rhythm 
without murmurs, gallops or rubs, or other heart sounds.  The 
veteran's lungs equally expanded, had no accessory muscle 
use, and breath sounds were within normal limits bilaterally.  
In the abdomen, there was no evidence of striae, superficial 
distention of veins or tenderness, no masses, and normal 
bowel sounds.  The liver was not palpable and there was no 
evidence of ascites.  The veteran's extremities were normal.  
X-rays revealed flattened hemi-diaphragms bilaterally with 
blunting of the costophrenic angles bilaterally.  Suture 
marks were seen in the left upper lobe and there was pleural 
scarring in the right upper lobe.  Pulmonary function tests 
revealed FEV-1/FVC percentages of 78.9 before bronchodilator, 
71.7 after bronchodilator, 81.1 predicted, and 97 
actual/predicted.  The examiner stated that the post 
bronchodilator effort was not consistent and made the results 
uninterpretable, however, the pre-bronchodilator testing 
showed good effort and normal results.  Final interpretation 
was normal pulmonary function testing.  The examiner 
diagnosed the veteran with spontaneous pneumothorax by 
history.  There were residual changes in the lungs as 
evidenced by scarring on the chest x-ray.  The examiner saw 
no evidence on the pulmonary function tests of a restrictive 
defect that would be consistent with asbestosis.  In 
addition, the examiner stated that the tests were within 
normal limits, which would suggest no current affect from the 
veteran's previous surgical procedures and/or spontaneous 
pneumothorax. He further stated that there was no definite 
evidence of any ongoing disease process.

In a February 2000 rating decision, the RO granted the 
veteran a 100 percent rating for the period of August 8, 
1997, to November 12, 1997, based on surgical or other 
treatment necessitating convalescence.  See 38 C.F.R. § 4.30 
(2001).  In addition, the RO also continued a noncompensable 
rating for residuals of a right spontaneous pneumothorax.

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law.  Accordingly, the Board 
determines that the law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim without 
again remanding the claim to the RO, as the requirements of 
the new law have essentially been satisfied.  In this regard, 
the Board notes that by virtue of the August 1999 Statement 
of the Case issued during the pendency of the appeal, the 
veteran and his representative have been advised of the law 
and regulations governing his claim, and has been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all evidence identified by the veteran has been 
obtained and associated with the claims folder.  Moreover, 
the veteran was afforded VA examinations in connection with 
his claim in order to evaluate the severity of his service-
connected disability.  Hence, the claim is ready to be 
considered on the merits.

The veteran contends that his service-connected residuals for 
spontaneous pneumothoraces are more disabling than currently 
evaluated.  In general, disability evaluations are assigned 
by applying a schedule of ratings that represent, as far as 
can practically be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable as 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1.  However, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet.App. 55 (1994).  

Furthermore, in granting an increased rating, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).

The veteran is currently assigned a noncompensable rating 
under 38 C.F.R. § 4.97, Diagnostic Code 6843 (2001).  Under 
Diagnostic Code 6843, a 10 percent evaluation is warranted 
when FEV-1 is 71 to 80 percent predicted, or when the ratio 
of FEV-1 to FVC is 71 to 80 percent, or when DLCO (SB) is 66 
to 80 percent predicted.  A 30 percent evaluation is 
warranted when FEV-1 is 56 to 70 percent predicted, or when 
the ratio of FEV-1 to FVC is 56 to 70 percent, or when DLCO 
(SB) is 56 to 65 percent predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6843 (2001).  As alluded to above, a 100 
percent rating is assigned following a total spontaneous 
pneumothorax as of the date of hospital admission and shall 
continue for three months from the first day of the month 
after hospital discharge.  Id. at Note 2.

After careful review of the veteran's claims file, and giving 
the veteran the benefit of the doubt, the Board concludes 
that the veteran is entitled to a compensable rating.  In 
this regard, during the October 1997 pulmonary function 
testing, even though the veteran's FEV-1 percentage had a 
noncompensable rating of 82.7 percent after bronchodilator, 
the veteran's FEV-1 after standard study was 78.3 and the 
DLCO percentage was 66.5, which requires a 10 percent rating.  
Likewise, although the August 1999 QTC examiner opined that 
the veteran's pulmonary function tests were within normal 
limits, the veteran's FEV-1/FVC percentage (predicted not 
required) was 78.9 before bronchodilator and 71.7 after 
bronchodilator.  Therefore, resolving all reasonable doubt in 
the veteran's favor, the Board concludes that a compensable 
rating for residuals of a spontaneous pneumothorax is 
warranted under Code 6843.  However, the Board adds that the 
test results clearly do not approach the level of pulmonary 
impairment required for a higher level.  Id.

Similarly, the Board has considered Diagnostic Codes 6603 for 
pulmonary emphysema and 6604 for chronic obstructive 
pulmonary disease; however, given the above-stated pulmonary 
function test percentages, the veteran would be entitled to 
no more than a 10 percent rating under these codes.

Finally, as there is no evidence of marked interference with 
employment (i.e., beyond that contemplated by a 10 percent 
rating), frequent periods of hospitalization or treatment, or 
other unusual factors associated with the spontaneous 
pneumothoraces residuals, consideration of the criteria and 
procedures for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to a compensable rating of 10 percent for 
residuals of a right spontaneous pneumothorax is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits. 



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

